Execution Copy

 

REINSTATEMENT OF AGREEMENT AND PLAN OF MERGER

This Reinstatement of Agreement and Plan of Merger (the "Reinstatement
Agreement") is dated as of May 12 , 2003, by and among Capital Growth Partners
LLC, a Utah limited liability company (the "Purchaser"), United Park City Mines
Company, a Delaware corporation (together with its Subsidiaries, the "Company"),
Loeb Investors Co. XL, a New York partnership ("Seller" or "Loeb"), and CGP
Acquisition, Inc. a Delaware corporation and a wholly owned subsidiary of the
Purchaser ("Merger Subsidiary").

 

Recitals

A. The Purchaser, the Company, Merger Subsidiary, Loeb and certain other
stockholders of the Company were parties to the Agreement and Plan of Merger
dated August 26, 2002 (the "Merger Agreement").

B. The Merger Agreement was terminated pursuant to a termination notice dated
October 2, 2002 (the "Termination Notice") delivered to the Purchaser by Loeb,
as Sellers’ Representative.

C. Each of the parties to this Reinstatement Agreement desires to reinstate the
Merger Agreement on the same terms and conditions as set forth therein, as
amended by this Reinstatement Agreement.

 

Agreement

In consideration of the foregoing and the respective representations,
warranties, covenants and agreements set forth herein, the parties hereto agree
as follows.

1. Merger Agreement. The Merger Agreement is hereby reinstated by each of the
parties hereto on the same terms and conditions as set forth therein, as amended
by this Reinstatement Agreement, and the Termination Notice is hereby withdrawn
and of no further force and effect. All capitalized terms not defined herein
shall have the meaning ascribed to them in the Merger Agreement. For the
avoidance of doubt, the term "Seller" or "Sellers" shall mean Loeb.

2. Reinstatement Deposit. Concurrently with the execution and delivery of this
Reinstatement Agreement, the Purchaser shall deliver to Loeb, as the Seller, the
amount of $300,000 in cash, $100,000 of which will be provided to the Purchaser
by an entity affiliated with East West Partners (collectively, the
"Reinstatement Payment"). The Reinstatement Payment is nonrefundable except as
set forth in Section 4 of this Reinstatement Agreement.

3. Treatment of Certain Provisions in the Merger Agreement. For purposes of this
Reinstatement Agreement:

> (a) Section 1.02(c) of the Merger Agreement is amended by replacing "$25.00"
> with "$21.00."
> 
> (b) Section 1.02(e) of the Merger Agreement is amended to read in its entirety
> as follows:
> 
> > "(e) All of (i) the Initial Deposit ($250,000), (ii) the Second Postponement
> > Payment ($250,000), (iii) the Supplemental Shares Second Postponement
> > Payment ($50,000), (iv) the Third Postponement Payment ($250,000), (v) the
> > Supplemental Shares Third Postponement Payment ($50,000), (vi) the Deposit
> > ($1,250,000), and (vii) the Supplemental Deposit ($250,000) (collectively,
> > the "Purchaser Payments") are the property of Seller and those other persons
> > and entities listed on Schedule A to the SPA ("Schedule A Stockholders") and
> > are nonrefundable. The aggregate Merger Consideration payable to the Seller
> > shall be reduced by the sum of (x) the Reinstatement Payment ($300,000), (y)
> > the Seller’s pro-rata portion of the Purchaser Payments ($1,886,649) and (z)
> > one-half (1/2) of the pro-rata portion of the Purchaser Payments paid to the
> > Schedule A Stockholders other than Loeb ($231,676). The Merger Consideration
> > to be received by the Schedule A Stockholders other than Loeb shall not be
> > reduced by any amount attributable to the portion of the Purchaser Payments
> > paid to such Schedule A Stockholders other than Loeb."
> 
> (c) Sections 5.10, 5.11, 6.02(g) and (k), 6.04, 7.01(g), (h) and (i) and 7.02
> of the Merger Agreement are null and void and of no further force and effect.
> Section 6.04 of the Merger Agreement which permitted the Company, at its
> option, to set-off any amounts payable by the Seller to the Company pursuant
> to that certain Letter Agreement, dated as of August 26, 2002, by and among
> the Seller, the Schedule A Stockholders and the Company (the "Letter
> Agreement"), with respect to the purchase of certain lots of real estate by
> the Seller is specifically deleted and of no further force and effect. The
> Letter Agreement is hereby terminated and of no further force and effect.
> 
> (d) Section 6.02(h) of the Merger Agreement shall be limited to the consents
> required from Zions First National Bank.
> 
> (e) The following new Section 6.03(h) shall be added to the Merger Agreement:
> 
> > "(h) all amounts advanced by Loeb to the Company as of the date hereof
> > ($1,184,318), which amount includes the $225,000 insurance premium required
> > to be reimbursed to Loeb as described in Section 6.03(g) of the Merger
> > Agreement, plus any additional amounts advanced by Loeb to the Company prior
> > to the Merger Closing (collectively, the "Loeb Advances") shall have been
> > repaid in full by Purchaser to Loeb. Not less than one (1) Business Day
> > prior to the Merger Closing, Loeb shall provide to the Purchaser a written
> > statement setting forth the total amount of Loeb Advances, including the
> > date and amount of each advance."
> 
> (f) The second sentence of Section 1.03(a) of the Merger Agreement shall be
> amended to read in its entirety as follows:
> 
> > "Purchaser shall pay to the Paying Agent on the Merger Closing Date funds in
> > an amount necessary for the payment in full of the Merger Consideration as
> > provided herein, as reduced by the separate payment provided in Section
> > 1.03(c), which the Purchaser is required to pay on the Merger Closing Date."

4. Refund of Payments. If the Reinstatement Payment has been made, but the
Merger Closing does not occur because (x) either the Seller or the Company has
not fulfilled the conditions applicable to it set forth in Section 6.02 of the
Merger Agreement, (other than clauses (a), (g), (h) and (k) thereof), (y) there
is a Breach of the representations contained in Section 4.1(f) of the SPA, which
is incorporated in this Reinstatement Agreement by reference, such that
Purchaser would not receive at least fifty-one percent (51%) of the Shares
outstanding (assuming that all Options or other rights to acquire common stock
of the Company have been issued, exercised and converted to common stock as
applicable) (subsections (x) and (y), each a "Default"), or (z) all of the
conditions specified in Sections 6.03(a) and (b) of the Merger Agreement have
been satisfied in all material respects but the parties are prevented from
completing the Merger Closing if any judgment, injunction, order or decree of a
court of competent jurisdiction shall restrain or prohibit both the consummation
of the Merger, and such judgment, injunction, order or decree shall become final
and non-appealable, then, in each case, the Reinstatement Payment shall be
returned by the Seller to Purchaser.

5. Seller Financing of the Company. At the Merger Closing, the Company,
Purchaser, CGP Acquisition, Inc. ("Borrower") and Seller will execute and
deliver to each other (i) a financing agreement, substantially in the form
attached hereto as Exhibit A (the "Financing Agreement"), pursuant to which
Seller will loan to Borrower, as Seller financing out of the Seller’s Merger
Consideration, at the Merger Closing an amount equal to $2.00 multiplied by the
number of shares of the Company owned by Seller ($4,371,866) and for which
Merger Consideration is received at the Merger Closing, and (ii) such note, deed
of trust, intercreditor agreement and other agreements and documents
contemplated by the Financing Agreement.

6. Fees and Expenses.

(a) The parties specifically acknowledge and reaffirm Section 10.11 of the
Merger Agreement. In addition thereto, Purchaser shall bear all costs and
expenses of each party hereto, including reasonable attorneys’ fees, in
connection with preparing for, entering into and executing this Reinstatement
Agreement, the Financing Agreement, the note, the deed of trust, all amendments
to the Information Statement and any other related expense. The Company and
Seller shall present Purchaser at least one (1) business day prior to the Merger
Closing an estimate of expenses incurred by Seller and/or the Company and the
Purchaser shall reimburse Seller for these estimated expenses at the Merger
Closing. Purchaser shall promptly reimburse Seller for expenses in excess of the
estimated expenses upon written demand by Seller.

(b) The parties specifically acknowledge and reaffirm Section 13.11(e) of the
SPA. At the Merger Closing (i) Purchaser will reimburse an amount of $102,000
(the "Reimbursement Amount") to the Company and/or the Seller (to the extent the
Seller has paid any portion of the Reimbursement Amount) for all time and
expenditures expended by the Company’s professional consultants for such
attorneys’ and professionals’ time and expenses in connection with Purchaser’s
due diligence and (ii) the Purchaser shall pay or reimburse the Company, the
Seller or their attorneys or consultants, as billed by such attorneys and
consultants, from time to time (but no more often than every two (2) weeks), for
any additional amounts incurred from the date hereof through the Merger Closing
by the Company’s professional consultants for such attorneys’ and professionals’
time and expenses in connection with Purchaser’s due diligence (the "Subsequent
Reimbursement Amount).

In the event the Merger Closing does not occur for any reason other than a
Default or the receipt by the Company or the Seller of a Superior Offer and
termination of the Merger Agreement pursuant to Section 7.01(e) thereof, (i) the
Purchaser shall pay the Company or the Seller, respectively, the Reimbursement
Amount and (ii) the Purchaser shall pay the Company or the Seller, respectively,
the Subsequent Reimbursement Amount.

7. Closing. The Merger Closing will take place on June 16, 2003 or at such time
as may be determined by the extensions provided herein, at the offices of Torys
LLP, 237 Park Avenue, New York, New York 10017, or such other place as the
parties may agree, as more particularly described in Section 1.01 of the Merger
Agreement. Subject to the extensions described in this Section 7 or any other
extension as the parties hereto may agree upon, the parties hereto recognize
that time is of the essence. Any of the Company, Seller or the Purchaser may
terminate this Reinstatement Agreement if the Merger Closing does not occur on
or before the later of (i) if twelve (12) days following the filing of the
Information Statement with the SEC have elapsed (the "Waiting Period") and the
SEC has not given the Company notice that it will comment on the Information
Statement, the twenty-fifth (25th) day following the expiration of the Waiting
Period, (ii) if the SEC elects to comment on the Information Statement, the
twenty-fifth (25th) day following the date on which all such SEC comments are
resolved and (iii) in the event an appeal is filed within the applicable
statutory appeal period contesting the approval of the City Council of Park City
(the "City Council") of the subdivision of the Deeded Property as evidenced by
that certain letter dated April 23, 2003 of the City Council, each of the
parties agree to extend the date on which the Merger Closing shall occur until
five (5) Business Days after such time as any such appeal has been resolved.
Notwithstanding the extensions set forth in the previous sentence of this
Section 7, any of the Company, the Purchaser or the Seller may terminate this
Reinstatement Agreement if the Merger Closing does not occur on or before July
15, 2003 unless the parties agree to further extend the date of the Merger
Closing. For purposes of this Section 7, the "Deeded Property" shall mean the
property on Flagstaff Mountain which was the subject of the Company’s
application for a metes and bounds subdivision presented to the Park City
Planning Commission (the "Commission") at a meeting of the Commission on March
26, 2003.

8. Compliance with Laws. The parties hereto shall execute such agreements and
other documents, and shall take such other actions, as the other parties hereto
may reasonably request (prior to, at or after the Merger Closing Date) for the
purpose of ensuring that the Merger is carried out in full compliance with the
provisions of all applicable laws and regulations, including, without
limitation, the United States securities laws and regulations.

9. Governing Law. This Reinstatement Agreement shall be construed in accordance
with, and governed in all respects by the laws of the State of Delaware (without
giving effect to principles of conflict of law).

10. Venue and Jurisdiction; Consent to Service of Process; Waiver of Jury Trial.
If any legal Proceedings or other legal action relating to this Reinstatement
Agreement is brought or otherwise initiated, the venue therefor shall be in
Delaware, which shall be deemed to be a convenient forum. The Purchaser and the
Sellers hereby expressly and irrevocably consent and submit to the jurisdiction
of the courts in Delaware and expressly waive (to the extent permitted by law)
the right to bring an action in any other jurisdiction. Process in any action or
Proceeding referred to in the preceding sentence may be served on any party
anywhere in the world. Each of the parties hereto irrevocably waives any and all
right to trial by jury in any legal Proceeding arising out of or related to this
Reinstatement Agreement or the Merger.

11. Notices. All notices, requests, demands and other communications to any
party hereunder shall be given in the manner contemplated by Section 10.04 of
the Merger Agreement; provided, however, that no such notices, requests, demands
and other communications shall be made to Robert A. Trevisani, Esq., Gatsby
Hannah LLP, 225 Franklin Street, Boston, MA 02110.

12. Headings. The underlined headings contained in this Reinstatement Agreement
are for convenience of reference only, shall not be deemed to be a part of this
Reinstatement Agreement and shall not be referred to in connection with the
construction or interpretation of this Reinstatement Agreement.

13. Assignment. No party hereto may assign any of its rights or delegate any of
its obligations under this Reinstatement Agreement to any other Person without
the prior written consent of the other parties hereto; provided, however, that
(i) the Seller may, prior to the Merger Closing, assign to any Person its right
to receive all or any portion of the Merger Consideration the Seller is entitled
to and (ii) the Purchaser may assign all or part of its rights under this
Reinstatement Agreement to a company or other legal entity controlled by it.

14. Parties in Interest. Nothing in this Reinstatement Agreement is intended to
provide any rights or remedies to any Person (including any employee or creditor
of the Company) other than the parties hereto.

15. Severability. In the event that any provision of this Reinstatement
Agreement, or the application of such provision to any Person or set of
circumstances, shall be determined to be invalid, unlawful, void or
unenforceable to any extent, the remainder of this Reinstatement Agreement, and
the application of such provision to Persons or circumstances other than those
as to which it is determined to be invalid, unlawful, void or unenforceable,
shall not be affected and shall continue to be valid and enforceable to the
fullest extent permitted by law; provided, however, that the parties shall be
entitled to receive substantially all of the economic benefit contemplated by
this Reinstatement Agreement.

16. Entire Agreement. This Reinstatement Agreement (including all Schedules and
Exhibits), the Merger Agreement, the SPA and the letter agreement, dated the
date hereof, regarding certain payments under Section 6(b), set forth the entire
understanding of the Purchaser, the Company and the Seller and supersede all
other agreements and understandings between the Purchaser, the Company and the
Seller relating to the subject matter hereof and thereof.

17. Waiver. No failure on the part of any party hereto to exercise any power,
right, privilege or remedy under this Reinstatement Agreement, and no delay on
the part of any party hereto in exercising any power, right, privilege or remedy
under this Reinstatement Agreement, shall operate as a waiver thereof; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy.

18. Amendments. This Reinstatement Agreement may not be amended, modified,
altered or supplemented except by means of a written instrument executed on
behalf of the Purchaser, the Company and the Seller.

19. Interpretation of this Reinstatement Agreement.

(a) Each party hereto acknowledges that it has participated in the drafting of
this Reinstatement Agreement, and any applicable rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in connection with the construction or interpretation of this
Reinstatement Agreement.

(b) Whenever required by the context hereof, the singular number shall include
the plural, and vice versa; the masculine gender shall include the feminine and
neuter genders and the neuter gender shall include the masculine and feminine
genders.

(c) As used in this Reinstatement Agreement, the words "include," "including"
and variations thereof, shall not be deemed to be terms of limitation, and shall
be deemed to be followed by the words "without limitation."

(d) References herein to "Sections" and "Exhibits" are intended to refer to
Sections and Exhibits to this Reinstatement Agreement.

20. Counterparts and Fascimile. This Reinstatement Agreement may be signed in
counterparts, all of which together shall constitute one and the same
instrument. The parties hereto may provide signatures to this Reinstatement
Agreement by facsimile, and such facsimile signatures shall be deemed to be the
same as original signatures.

* * *

IN WITNESS WHEREOF, the parties hereto have caused this Reinstatement Agreement
to be duly executed by their duly authorized representatives as of the day and
year first above written.

CAPITAL GROWTH PARTNERS LLC, by Talisker Mountain Developments, Inc.,
as Manager

By: /s/ Jeff Levine
Name: Jeff Levine
Title: Secretary and Treasurer

CGP ACQUISITION, INC.

By: /s/ Jeff Levine
Name: Jeff Levine
Title: Secretary and Treasurer

UNITED PARK CITY MINES COMPANY

By: /s/ Hank Rothwell
Name: Hank Rothwell
Title: President

LOEB INVESTORS CO. XL

By: /s/ Joseph S. Lesser
Name: Joseph S. Lesser
Title: Managing Partner

 

Exhibit A

To Reinstatement of Agreement and Plan of Merger Dated May 12, 2003

FINANCING AGREEMENT

This FINANCING AGREEMENT is dated [Merger Closing Date] by and among Capital
Growth Partners LLC, a Utah limited liability company ("CGP"), Loeb Investors
Co. XL, a New York partnership ("Loeb"), United Park City Mines Company, a
Delaware corporation ("UPK") and CGP Acquisition, Inc., a Delaware corporation
and a wholly owned subsidiary of CGP ("Borrower").

WHEREAS, CGP, UPK, Loeb and the Borrower, entered into a Reinstatement of
Agreement and Plan of Merger dated May 12, 2003 (the "Reinstatement Agreement")
which reinstates the terms and conditions of the Agreement and Plan of Merger,
dated August 26, 2002 by and among CGP, UPK, the Borrower and certain of those
entities and individuals whose names are set forth on Exhibit A to the Agreement
and Plan of Merger (the "Merger Agreement");

WHEREAS, in accordance with the terms of the Merger Agreement, the Borrower will
merge with and into UPK, and UPK shall be the surviving company (the "Surviving
Company") and assume all the rights and obligations of the Borrower;

WHEREAS, following the Merger, the Surviving Company will be an indirect
subsidiary of CGP;

WHEREAS, the Borrower has requested that Loeb, provide seller financing to the
Borrower in the aggregate original principal amount of FOUR MILLION THREE
HUNDRED SEVENTY-ONE THOUSAND EIGHT HUNDRED SIXTY-SIX AND 00/100 DOLLARS
($4,371,866.00) (the "Seller Financing") to partially finance the transaction
contemplated under the Reinstatement Agreement upon terms and conditions
mutually satisfactory to CGP, the Borrower and Loeb;

WHEREAS, Empire Mountain Village, LLC ("EMV") has options to purchase parcels of
land ("Pod A"), as more particularly described on Schedule A attached hereto,
pursuant to a Purchase and Sale and Option Agreement (the "Option Agreement")
dated April 30, 2003, by and between CGP and EMV; and

WHEREAS, within Pod A is a parcel of land which will have not less than 80,000
sq. ft. of density (the "Secured Property"), as more particularly described on
Schedule B attached hereto and EMV may purchase, at its option, the Secured
Property in accordance with the terms of the Option Agreement.

All capitalized terms not defined herein shall have the meaning ascribed to them
in the Reinstatement Agreement.

NOW, THERFORE, in consideration of the above premises, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each of the parties hereto agrees as follows:

1. Loeb agrees:

> (A) to provide the Seller Financing to the Borrower and take back a promissory
> note substantially in the form attached hereto as Exhibit A (the "Note")
> substantially on the following terms:

 

 * Principal Amount:

$4,371,866
 * Security:

The Note will be secured by a deed of trust and a mortgage over the Secured
Property.
 * Issuer/Obligor:

UPK which is the owner of the Secured Property and Pod D and as the Surviving
Company following the Merger will be the owner of subsidiaries which own Pod A
and Pod B2
 * Term:

To [fifth anniversary of Merger Closing Date].
 * Interest Rate:

Years 1-3 – 6-1/2% per annum, compounding quarterly payable upon maturity of the
Note Years 4-5 – 10% per annum, payable quarterly in arrears.
 * Repayment:

Repayment to be made out of the proceeds from the exercise of the applicable
option by EMV as set forth in the Option Agreement, an alternate buyer or
otherwise by the Issuer. Recourse will be limited to the Issuer and the Secured
Property.
 * Expenses:

CGP agrees to pay all legal expenses associated with enforcement of Loeb’s
rights under the Note and legal expenses associated with preparing for, entering
into and executing the Note and the Mortgage (as defined below) and the premiums
with respect to the title policy.

; and

(B) that it will not bring an action or other proceeding seeking reorganization,
involuntary bankruptcy or other relief with respect to UPK, as the Surviving
Company, or the debts thereof under any bankruptcy, insolvency or other similar
laws now or hereinafter in effect until the financing provided by JDI Park City,
L.L.C. ("JDI") is repaid. JDI is a third party beneficiary to this provision and
is entitled to enforce this provision.

2. CGP and UPK, as the Surviving Company, hereby agree:

(A) CGP shall diligently pursue approval of an administrative subdivision of the
Secured Property and the obtaining of Land Use Approvals (as hereinafter
defined). In the event that CGP fails to complete such an administrative
subdivision and obtain the Land Use Approvals within eight (8) months after the
Merger Closing, or if CGP fails to use commercially reasonable diligence in
pursuing such subdivision and the Land Use Approvals, and such failure continues
for more than ten days after written notice by Loeb to CGP of such failure and
CGP has not presented, within such ten day period, evidence reasonably
satisfactory to Loeb that such subdivision will be timely completed, and Land
Use Approvals timely obtained, subject to subsection 2(D) below, Loeb shall have
the right, but not the obligation, to assume control of the pursuit of such
subdivision and Land Use Approvals, and CGP shall cooperate with Loeb and shall,
upon request, execute all applications and other documents which must be
executed by the owner of the property to be subdivided in order to complete such
subdivision or to obtain the Land Use Approvals. In such event, CGP shall
reimburse all reasonable costs and expenses incurred by Loeb in completing the
administrative subdivision and obtaining the Land Use Approvals. Furthermore,
CGP shall provide Loeb with a copy of the application (and other supporting
documents) relating to such administrative subdivision and Land Use Approvals a
reasonable time prior to the filing of any such applications (and other
supporting documents).

(B) In applying this Section 2, the completion of the administrative subdivision
and obtaining of the Land Use Approvals shall be treated as a single project,
such that a failure to diligently pursue either shall be treated as a failure to
diligently pursue both, and that if a transfer of any right or responsibility to
either complete the administrative subdivision or obtain the Land Use Approvals
shifts from one entity to another, the rights and responsibilities for the
entire project shall shift.

(C) For purposes of this Section 2, "Land Use Approvals" shall mean such general
plan amendments, master planned development approvals, conditional use permits,
subdivision approvals and other land use approvals by or of Park City and/or
Summit County, as applicable, or any other governmental entity having
jurisdiction over the Secured Property, as Loeb deems necessary or desirable to
reasonably assure, to Loeb’s satisfaction, that a residential development,
having an aggregate floor area of not less than 80,000 square feet, could be
legally constructed on the Secured Property.

(D) The rights granted to Loeb pursuant to this Section 2 shall be subject to
the terms and conditions of that certain Agreement and Covenant of Cooperation,
dated as of the date hereof, by and among UPK, Loeb, EMV, JDI, Mountain
Developments I, Inc., a Delaware corporation, Blue Ledge Corporation, a Delaware
corporation and CIBC WMC, Inc, a Delaware corporation.

3. CGP and UPK represent and warrant to Loeb that following the Merger Closing
Date, UPK, as the Surviving Company, will have good and marketable title, in fee
simple, to the Secured Property and Pod D as more particularly described on
Schedule C attached hereto, free and clear of all mortgages, liens,
encumbrances, equities, claims and obligations to other persons, of every kind
and character other than the permitted exceptions agreed to by Loeb and CGP, the
security interests held by CIBC WMC Inc., a Delaware corporation and JDI and the
options held by EMV pursuant to the Option Agreement.

4. The obligation of Loeb to provide the Seller Financing is subject to (i) the
receipt by Loeb of an executed Note and an executed Deed of Trust (the
"Mortgage"), substantially in the form attached hereto as Exhibit A and B,
respectively and (ii) the Closing of the Merger under the Merger Agreement.

5. Issuance. The Note and the Mortgage will be issued in the name of Loeb.

6. Compliance with Laws. The parties hereto shall execute such agreements and
other documents, and shall take such other actions, as the other parties hereto
may reasonably request (prior to, at or after the Merger Closing Date) for the
purpose of ensuring that the Merger is carried out in full compliance with the
provisions of all applicable laws and regulations, including, without
limitation, the United States securities laws and regulations.

7. Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the laws of the State of Delaware (without giving
effect to principles of conflict of law).

8. Notices. All notices, requests, demands and other communications to any party
hereunder shall be given in the manner contemplated by Section 10.04 of the
Merger Agreement; provided; however no such notices, requests, demands or other
communications shall be sent to Robert A. Trevisani, Esq., Gadsby Hannah LLP,
225 Franklin Street, Boston MA, 02110.

9. Parties in Interest. Nothing in this Agreement is intended to provide any
rights or remedies to any Person (including any employee or creditor of the
Company) other than the parties hereto.

10. Waiver. No failure on the part of any party hereto to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
party hereto in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver thereof; and no single or partial exercise
of any such power, right, privilege or remedy shall preclude any other or
further exercise thereof or of any other power, right, privilege or remedy.

11. Amendments. This Agreement may not be amended, modified, altered or
supplemented except by means of a written instrument executed on behalf of CGP
and Loeb.

 

12. Counterparts and Facsimile. This Agreement may be signed in counterparts,
all of which together shall constitute one and the same instrument. The parties
hereto may provide signatures to this Agreement by facsimile, and such facsimile
signatures shall be deemed to be the same as original signatures.

13. Fees and Expenses. CGP shall bear all costs and expenses of each party
hereto, including the premiums with respect to the title policy and reasonable
attorneys’ fees, in connection with preparing for, entering into and executing
this Agreement, the Note and the Mortgage.

 

* * *

IN WITNESS WHEREOF, the undersigned have duly executed this Financing Agreement
as of the date written above.

 

CAPITAL GROWTH PARTNERS, LLC
by, Talisker Mountain Developments, Inc.,
as Manager

By: ______________________________

Name: Mark Thorne
Title: Vice President

UNITED PARK CITY MINES COMPANY

By: ______________________________

Name: Hank Rothwell
Title: President

CGP ACQUISITIONS, INC.

By: ______________________________

Name: Mark Thorne
Title: Vice President

LOEB INVESTORS CO. XL

By: ______________________________

Name: Joseph S. Lesser
Title: Managing Partner

SCHEDULE A

Description of Pod A

[To be delivered and approved by the parties hereto on the Merger Closing Date]

 

SCHEDULE B

A parcel of land located in the southwest quarter of Section 21 and the
northwest quarter of Section 28, Township 2 South, Range 4 East, Salt Lake Base
and Meridian.

Beginning at a point that is North 88 degrees 09’24" East 2263.41 feet along
Section Line and South 75.74 feet from the northwest corner of Section 28,
Township 2 South, Range 4 East, Salt Lake Base and Meridian, said point also
being on the southerly line of the Marsac Avenue Right of Way, according to the
official plat thereof on file and of record in the office of the recorder,
Summit County, Utah, and also being on a 775.00 foot curve to the left of which
the radius point bears North 76 degrees 02’06" West; and running thence along
the southerly line of the Marsac Avenue Right of Way the following two (2)
courses: 1) northerly along the arc of said curve 172.84 feet through a central
angle of 12 degrees 46’40" to a point on a 625.58 foot radius compound curve to
the left of which the radius point bears North 88 degrees 48’45" West; thence 2)
northerly along the arc of said curve 129.66 feet through a central angle of 11
degrees 52’33"; thence South 89 degrees 10’36" East 299.73 feet; thence South 32
degrees 51’20" West 76.81 feet; thence South 01 degrees 50’14" East 216.36 feet;
thence South 86 degrees 55’33" West 277.38 feet to the Point of Beginning.

Description contains 1.74 acres.

SCHEDULE C

Description of Pod D

[To be delivered and approved by the parties hereto on the Merger Closing Date]

EXHIBIT A

Form of Promissory Note

[Exhibit Omitted]

EXHIBIT B

Form of Deed of Trust

[Exhibit Omitted]

 

 

 